Title: To Thomas Jefferson from Jourdan & Sons, 26 September 1806
From: Jourdan & Sons
To: Jefferson, Thomas


                        
                            Monsieur le Président
                            
                            Tain le 26 Sepbre. 1806.
                        
                        Il est impossible que nous puissions Vous exprimer, la Satisfaction que nous avons éprouvé à la lecture de
                            l’obligeante lettre que vous avez faite l’honneur d’adrésser à Notre Pere le 29 du Mois d’Avril dernier. Il n’est rien
                            sans doute de plus agréable pour nous que d’apprendre que vous nous tennez Compte de notre Zele et que la qualité de notre
                            Hermitage Vous plait.   Vous nous observez Cependant que Celui du dernier envoi est entierement préférable à Ceux que nous
                            Vous avons présédemment fourni et vous nous engagez en Conséquense a vous en envoyer toujours de pareil.   Nous vous prions
                            d’observer, Monsieur, que Cela n’est point en notre pouvoir. Ce Sont les Saisons qui font le mérite des Vins, les Chaleurs plus ou moins fortes donnent au fruit plus ou moins de
                            maturité, qui est la Cause de la douceur. Ainsi il est impossible de Se promettre des Vins toutes les Années qui ayent une
                            entiere analogie entreux. Aussi C’est pourquoi Vous trouverez le Vin Vierge que nous venons de vous expédier quoique trés
                            bon tant Soit peu moins en liqueur que le présédent malgré Cela nous espérons qu’il vous Sera agréable nous nous en
                            flattons du moins Car nous n’aurions pas hazardé de Vous l’envoyer Si nous ne l’eussions pas trouvé tel nous mêmes.
                        A fin de vous donner plus de Choix Nous avons Cru devoir Vous envoyer une Caisse No. 324. de l’Hermitage demi
                            Paille de notre Pere. C’est un Vin dónt le fruit n’a Séché que la
                            moitié du tems nésessaire pour en faire entierement un Vin de Paille, Vous lui trouverez une liqueur fine et un gout plein
                            d’agrément Nous espérons qu’il Vous plaira.
                        Comptez, Monsieur, que dans toutes les Circonstances nous mettrons de l’amour-propre a Vous envoyer nos
                            meilleurs Vins Il est Si Satisfaisant de posséder la Confiance des personnes de Votre mérite. Croyez que nous ferons tout
                            au monde pour la Justifier. 
                  Nous avons l’honneur d’être trés respectueusement Monsieur le Président Vos trés humbles et
                            trés obeissants Serviteurs
                        
                            Jourdan et fils
                            
                        
                    